Citation Nr: 1626740	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  08-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure and exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a Board hearing in November 2010.  A transcript of this hearing has been associated with the claims file.  

In June 2011 and January 2014, the Board remanded the issue for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but additional development is necessary prior to adjudication on the merits.  Specifically, an addendum medical opinion must be obtained in order to address all of the Veteran's respiratory diagnoses present during the pendency of the appeal, pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Pursuant to the January 2014 Board remand, the Veteran underwent a VA examination in September 2015 and obtained a medical opinion addressing the etiology of his respiratory disorders.  The Board recognizes that the examiner provided a medical opinion specifically addressing the following respiratory disabilities of record: mild pulmonary fibrosis (see May 2012 private radiology report (CT of the chest)), sleep apnea (see February 2008 VA examination report), chronic sinusitis (see March 2008 VA treatment record), and obstructive disease with shortness of breath (see March 2009 VA treatment record).  Although these specific disorders were noted by the Board in its remand, the medical inquiry was not limited to those four disorders.  The record reflects a May 2013 Primary Care Physician Note indicating that the Veteran was being treated with medications for allergic rhinitis, and an impression of chronic rhinitis was noted.  In this remand, the Board requests an addendum medical opinion specifically addressing chronic rhinitis and any other respiratory disorder that may be present since September 2007 (date of Veteran's claim).  

Additionally, given that the most recent VA treatment records are from April 2015 (with the last VA examination report from September 2015), any outstanding VA treatment records from that time to present should be obtained and associated with the file.  Also, it was noted on the September 2015 VA examination report that the Veteran and his wife were advised to try and obtain the Veteran's sleep study report and early 2009 hospital notes, but they had trouble recalling the names of the medical providers.  The examiner gave them VA's fax number in case they are able to send in those records.  On review, there are sleep study records from Heartland Sleep and Pulmonary Laboratories, LLC from June 2009 already associated with the file.  Upon remand, the Veteran should be given an opportunity to identify any additional information regarding his sleep study reports, to include ascertaining whether there are additional providers and treatment records that still need to be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file VA treatment records from April 2015 to the present.  The VA facility or facilities must provide a negative response if the records are not available.  If the records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Veteran and ascertain whether he or his wife are able to identify additional medical providers for sleep studies he has previously undergone.  The record shows that there are sleep study records from Heartland Sleep and Pulmonary Laboratories, LLC from June 2009 already associated with the file, but based on statements he has made at the September 2015 VA examination, these may or may not reflect the complete record.

3. Contact the VA physician, Dr. S.M., who performed the VA examination in September 2015 and rendered the medical opinion pursuant to the Board's last remand in January 2014.  If this examiner is not available, request another appropriate physician.  Dr. S.M. is asked to review the claims file, to include any newly added evidence since the September 2015 examination, and provide an addendum medical opinion covering any and all of the respiratory conditions diagnosed during the pendency of the appeal, to specifically include chronic rhinitis.  Afford the Veteran a new respiratory examination only if Dr. S.M. (or a new examiner) believes another examination is necessary to adequately address the questions below.  

(A) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has chronic rhinitis?  If there is no currently diagnosed rhinitis, the examiner must reconcile this lack of diagnosis with the previous findings showing such a disability (see March 2013 VA Treatment Record), and specifically provide an opinion as to whether it is at least as likely as not that the Veteran had rhinitis at any time since September 2007 (date of claim) even if that disability has resolved. 

(B) For the March 2013 diagnosis of chronic rhinitis, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the chronic rhinitis is related to service, to include in-service exposure to asbestos and claimed in-service exposure to ionizing radiation.

(C) Is it at least as likely as not that the Veteran has any other respiratory disorder other than chronic rhinitis, mild pulmonary fibrosis, sleep apnea, chronic sinusitis, and obstructive disease with shortness of breath at any point since September 2007 that is related to service, to include in-service exposure to asbestos and claimed in-service exposure to ionizing radiation?  

Comprehensive explanations for all opinions must be included in the examination report.  If the examiner cannot provide the needed opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4. Following the completion of the above, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




